Title: From Benjamin Franklin to Ferdinand Grand, 30 May 1780
From: Franklin, Benjamin
To: Grand, Rodolphe-Ferdinand


Sir,
Passy, May 30. 1780
This is to request that you would cause to be paid in London for me to Mr James Woodmason the Sum of Twenty Pounds Eight Shillings and six pence Sterling, being for Paper of a particular kind which he has furnished by my Order and sent hither, for printing the Congress Promises.— I have the honour to be, Sir, Your most obedient & most humble Servant
B Franklin

P.S. Mr. Woodmason is a Stationer near the Exchange, London
To Mr Grand. Banker, at Paris.

 
Addressed: A Monsieur / Monsieur Grand / Banqr / Rue Montmartre
Notation: Dr. franklin / May 30th.
